Case 1:16-cv-01822-LTB Document 58 Filed 09/16/19 USDC Colorado Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No.: 1:16-cv-01822

WILDERNESS WORKSHOP,
WESTERN COLORADO CONGRESS,
NATURAL RESOURCES DEFENSE COUNCIL,
SIERRA CLUB

       Plaintiffs,

v.

U.S. BUR. OF LAND MGMT ET AL.,

       Federal Defendants.


                            JOINT STIPULATION OF DISMISSAL


       Plaintiffs Wilderness Workshop et al., and Federal Defendants United States Bureau of

Land Management et al., by and through undersigned counsel, jointly request that the Court

dismiss with prejudice the above-captioned case against Federal Defendants, pursuant to Fed. R.

Civ. P. 41(a)(1)(A)(ii). In support of this stipulation, the Parties state and stipulate as follows:

       WHEREAS, Plaintiffs brought this action challenging BLM’s June 12, 2015 adoption of

the Approved Resource Management Plan (“RMP”) for the Colorado River Valley Field Office

(“CRVFO”) and Final Environmental Impact Statement (“Colorado River Valley EIS” or “EIS”)

through a Record of Decision (“ROD”). Plaintiffs alleged violations of the National

Environmental Policy Act (“NEPA”);

       WHEREAS, Federal Defendants deny any violations of law;

                                                   1
Case 1:16-cv-01822-LTB Document 58 Filed 09/16/19 USDC Colorado Page 2 of 3




       WHEREAS, on October 16, 2018, the Court granted in part and denied in part Plaintiffs’

merits brief in this case and Court ordered additional briefing as to the appropriate remedy while

deferring a final ruling;

       WHEREAS, the Parties thereafter engaged in negotiations to determine if they could

amicably resolve the issue of remedy;

       WHEREAS, the Parties believe it is in the best interest of the public, the Parties, and

judicial economy to resolve the issue of remedy and have reached agreement as to remedy and

related issues as embodied in a Settlement Agreement, executed on the 16th of September, 2019;

       THEREFORE, according to the terms of that Settlement Agreement, the parties hereby

stipulate to voluntarily dismiss this action with prejudice. A proposed order dismissing the case

is provided.



Respectfully submitted this 16th day of September, 2019.

                                                    LAWRENCE VANDYKE
                                                    Deputy Assistant Attorney General

 /s/ Kyle Tisdel                                    /s/ Caitlin Cipicchio (with permission)
 Kyle Tisdel                                        Caitlin Cipicchio
 Western Environmental Law Center                   U.S. Department of Justice
 208 Paseo del Pueblo Sur, Suite 602                Environment & Natural Resources Division
 Taos, NM 87571                                     150 M Street, N.E.
 (575) 613-8050                                     Washington, D.C. 20002
 tisdel@westernlaw.org                              (202) 305-0503
                                                    caitlin.cipicchio@usdoj.gov
 Laura H. King
 Western Environmental Law Center                   Attorneys for Defendant
 103 Reader’s Alley
 Helena, MO 59601
 Tel: (406) 204-4852

                                                2
Case 1:16-cv-01822-LTB Document 58 Filed 09/16/19 USDC Colorado Page 3 of 3




king@westernlaw.org

Attorneys for Plaintiffs




                                     3
